Title: To Alexander Hamilton from Samuel Eddins, 17 January 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir
            Fort Jay 17th. Jany. 1800
          
          I observed by general Orders forwarded of the 9th. Inst. by the adgt. General, that the Men belonging to different Corps are immediately to join their respective Companies,   I have Three Men of that description on this Island, One by the name of Moses of Capt. Freemans Compy. at Harpers Ferry, who quitted his Compy a few Days after they marched from this place; & returned on Account of his Wife being left behind, He was tried some time ago agreeable to your Orders & receiv’d Pardon, by the Garrison Court Martial that was held—Another by the name of Kirk belonging to Capt Flemmings Compy. who I understood was sent here wishing him to be transfered, the Captn. not willing to keep him in his Compy. He has a Wife also who has lately been brought to Bed & would be in great distress without the assistance of her Husband, I keep him to the Barge—the Man by the name of Van-nap the Bearer of this Letter whom you Pardoned some Days ago at my request, I mean by your permission to place him has Coxen of the Barge. He likewise belongs to Capt. Freeman, in consequence of my favour He has conducted himself with good conduct, I have intrusted him frequently on Business to New York & has proved very faithful, He has a desire to be with me & by your permission would be glad to be transfered to my Company; Their Companies being at such a distance from this place, that in my Opinion were they order’d to the place of destination, its a query if they wou’d safe arrive; Should be happy to know how I shall act on the Occasion—I am with respect Dr Sir Your Obedt. Servt.
          
            Saml. Eddins Captain
             2nd Regimt. Arts. & Engs.
            Commanding
          
          
            NB the above name Moses is a very Worthless Character & I woud much rather He was off the Island than on it—
          
        